Citation Nr: 0406784	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  00-11 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo




INTRODUCTION

The veteran served on active duty from March 1942 to February 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The RO adjudicated the claim for tinnitus as one for an 
increased rating.  However, in light of the distinction noted 
by the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court) in the case of Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the issue on appeal as 
involving the propriety of the initial evaluation assigned.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claims, apprised of whose 
responsibility-his or VA's, it is for obtaining this 
supporting evidence, and all evidence relevant to his claims 
has been obtained. 

2.  On VA audiometric examination in May 2002, the average 
right ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz was 58 
decibels and right ear speech recognition ability was 84 
percent (Level III).

3.  On VA audiometric examination in May 2002, the average 
left ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz was 43 
decibels and left ear speech recognition ability was 90 
percent (Level II).

4.  The veteran had even better hearing acuity (level II) in 
the right ear when it was more recently tested during another 
VA audiometric evaluation in April 2003.

5.  The veteran has persistent or recurrent tinnitus.

6.  The veteran's service-connected tinnitus does not present 
an exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards to warrant referring this case to the Director of 
VA's Compensation and Pension Service.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for the 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 4.85, 
4.86, Diagnostic Code 6100 (2002).

2.  The criteria are not met for an initial rating higher 
than 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.87a, Diagnostic 
Code 6260 (as in effect either prior to or on and after June 
10, 1999).

3.  The criteria are not met to refer the claim for tinnitus 
for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It since has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
In addition, regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the issues on appeal.  See 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ (i.e., RO) decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA 
believes this decision is incorrect as it applies to cases 
where, as here, the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial 
review on this matter.  However, assuming solely for the sake 
of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In the present case, an application was received in November 
1999 regarding the issues of an increased rating for hearing 
loss and service connection for tinnitus.  Thereafter, in a 
rating decision dated in February 2000, an increased rating 
for hearing loss was denied, and service connection for 
tinnitus was granted and an initial rating of 10 percent 
assigned.  The veteran requested higher ratings for 
both conditions.  In April 2002, the RO provided him notice 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
submit any evidence in his possession pertaining to his 
claims.  The RO denied the claims on the merits in a 
supplemental statement of the case (SSOC) issued in May 2003, 
which again informed him of the evidence and information 
necessary to substantiate his claims, the information and 
evidence that he should submit personally, and the assistance 
that VA would provide in obtaining evidence and information 
in support of his claims-if identified.  38 U.S.C.A. 
§ 5103(a); see also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 



In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be 
non-prejudicial to a claimant.  To find otherwise would 
require the Board to remand every case for the purpose of 
having the AOJ provide a pre-initial adjudication notice.  
The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2000 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After notice 
was provided, the case was readjudicated and an SSOC was 
provided to the appellant, which again informed him of the 
requirements of the VCAA.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  



All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Such notification has been accomplished in this case, 
therefore, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  The Board finds that the passage of 
the VCAA and the implementing regulations, and issuance of 
applicable Court precedent does not prevent the Board from 
rendering a decision, at this time, on the issues of 
entitlement to higher ratings for the hearing loss and 
tinnitus since all notification and development needed to 
render a fair decision on these issues has been accomplished.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate his claims, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claims, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), citing Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (The Secretary is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.").  
Accordingly, the Board will proceed with adjudication of the 
claims.

Claims for Higher Ratings for Service-Connected Disabilities

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is experiencing with the 
criteria in VA's Schedule for Rating Disabilities (Rating 
Schedule)-which is based as far as practical on average 
impairment in earning capacity.  38 C.F.R. Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  And reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3



Regarding his hearing loss claim, the veteran is requesting a 
higher rating for a disability that was service connected 
many years ago, so his present level of functional impairment 
is of primary concern.  This, in turn, means his more recent 
medical records are the most relevant evidence concerning the 
current status of his hearing.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But regarding his tinnitus claim, he has 
timely appealed the rating initially assigned for his 
disability just after establishing his entitlement to service 
connection for it, so VA must consider his claim in this 
context-which includes determining whether he is entitled to 
a "staged" rating to compensate him for times since filing 
his claim when his tinnitus may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).

Bilateral Hearing Loss

Ratings for bilateral defective hearing range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal auditory acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
6100-6110.

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed for exceptional patterns of hearing 
impairment.  One is where the pure tone thresholds in each of 
the four frequencies of 1000, 2000, 3000 and 4000 Hertz (Hz) 
are 55 decibels (dB) or greater.  The second was where pure 
tone thresholds are 30 dB or less at frequencies of 1000 Hz 
and below, and are 70 dB or more at 2000 Hz.  38 C.F.R. § 
4.86.



These are the revised criteria for rating hearing loss, which 
became effective on June 10, 1999, prior to the veteran 
filing his claim for a higher rating for this disability in 
November 1999.  So only the new criteria need be considered.  
See Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

On VA audiological evaluation in February 2000, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
20
40
80
95
59
LEFT
15
30
65
70
45

Speech audiometry revealed speech recognition ability of 88 
percent in both ears.

On VA audiological evaluation in May 2002, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
20
40
75
95
58
LEFT
15
30
65
60
43

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 90 percent in the left ear.



On VA audiological evaluation in April 2003, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
20
35
80
100
59
LEFT
15
35
65
70
46

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.

A quick comparison of the results from the three evaluations 
indicates the veteran's hearing acuity actually was better 
during the more recent test.  So to ensure giving him the 
best possible chance of receiving a higher rating, the Board 
will use the results of his earlier VA audiometric 
examination in May 2002 since they were worse and, therefore, 
more favorable.  Regardless though, when the pure tone 
threshold average and the speech recognition score for the 
right ear are applied to Table VI, the numeric designation of 
hearing impairment is Level III.  And when the pure tone 
threshold average and speech recognition score for the left 
ear are applied to Table VI, the numeric designation of 
impairment is Level II.  So when these numeric designations 
for the right and left ears are then applied to Table VII, 
the percentage of evaluation for hearing impairment is 0 
percent (noncompensable).  The requirements for an 
alternative rating pursuant to C.F.R. § 4.86 are not met 
in this case, so that regulation simply does not apply.  
Therefore, the Board finds that the veteran's hearing 
disability continues to be nondisabling.  

In statements, the veteran has alleged that his bilateral 
hearing loss is more severe than is currently evaluated by VA 
audiological examination.  The Board sympathizes with his 
situation.  However, the Board is bound by VA law and 
regulation to rating his hearing loss disability based on the 
specific requirements of the hearing loss tables discussed 
above.  And the application of these tables to the results of 
the hearing evaluations mentioned is a very "mechanical" 
(i.e., nondiscretionary) process.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Because he is a layman, he 
simply has no competence to give a medical opinion, himself, 
on the severity of his hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For the reasons discussed above, the preponderance of the 
evidence is against the claim for a rating higher than zero 
percent for the bilateral hearing loss, so the benefit-of-
the-doubt doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1991).

Tinnitus

A February 2000 rating decision granted service connection 
for tinnitus and assigned a 10 percent rating under 
Diagnostic Code 6260 effective from November 29, 1998.  The 
veteran contends that his tinnitus is more disabling than 
currently evaluated as the ringing in his ears makes 
listening to conversations and television very difficult.  

As alluded to earlier, on June 10, 1999, changes were made to 
the schedular criteria for evaluating the severity of 
disabilities involving the ears and other sense organs.  See 
64 Fed. Reg. 25,202-25,210 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  The revisions included tinnitus.  In addition, 
the Court invalidated that portion of 38 C.F.R. 4.87a, 
Diagnostic Code 6260 (effective prior to June 10, 1999), 
which had provided a 10 percent disability rating for 
tinnitus resulting from head injury, concussion, or acoustic 
trauma.  Where application of the pre-June, 10, 1999, rating 
criteria is necessary, the only remaining requirement for the 
award of a 10 percent disability rating is persistent 
tinnitus.  Wanner v. Principi, 17 Vet. App. 4 (2003).  The 
revised criteria effective as of June 10, 1999, removed the 
requirements that tinnitus be a symptom of either head 
injury, concussion, or acoustic trauma, and that it be 
"persistent."  Instead, under the revised criteria, a maximum 
10 percent evaluation is warranted for "recurrent" tinnitus.  
So the Board must consider this newer, lesser standard.  See 
Dudnick, 10 Vet. App. at 80.  However, the veteran is already 
receiving the highest possible rating he can achieve, 10 
percent.  And he is not entitled to a "staged" rating under 
Fenderson, either, because he already has the maximum rating 
during the entire course of his appeal.

The Board also must consider the possibility of assigning 
separate 10 percent ratings for each ear pursuant to 
38 C.F.R. § 4.25(b).  See Smith v. Principi, 17 Vet. App. 168 
(2003).  But the Board finds that VA has made a medical 
determination that tinnitus is a perception of noise 
disability originating from the brain, and the source of the 
perceived noise is not in either or both ears; it is a single 
disability that may be perceived as a ringing in one ear, 
both ears and/or in the head.  67 Fed. Reg. 59,033 (2002).  
This medical determination underlies VA's longstanding 
policy, recently codified at 38 C.F.R. § 4.87, Diagnostic 
Code 6260, note (2), that a single evaluation is assignable 
for tinnitus whether the sound is perceived in one ear, both 
ears, or in the head.  67 Fed. Reg. at 59,033; 68 Fed. Reg. 
at 25,822.  So as a matter of law, the Board holds that the 
versions of Diagnostic Code 6260, in effect both before and 
after the revision on June 10, 1999, only authorize a single 
10 percent rating for tinnitus, regardless of whether it is 
perceived as unilateral, bilateral, or in the head.  See 
VAOPGCPREC 2-2003 (May 23, 2003); 38 U.S.C.A. § 7104(c) (West 
2002) (the Board is bound by precedent opinions of VA General 
Counsel).  Any other result would amount to a violation of 
VA's 
anti-pyramiding provision.  See Esteban v. Brown, 6 Vet. App. 
259 (1994), citing 38 C.F.R. § 4.14.

One last point also worth mentioning, the RO adjudicated the 
issue of entitlement to an extra-schedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) in a May 2003 
supplemental statement of the case (SSOC).  Although the 
Board has no authority to grant an extraschedular rating in 
the first instance, it may consider whether the RO's 
determination with respect to this issue was proper.  See 
VAOPGCPREC 6-96 (Aug. 16, 1996); Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (Board may affirm an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees because 
there is no evidence of an exceptional disability picture.  
The veteran has not required any periods of hospitalization 
for treatment of his service-connected tinnitus, much less on 
a frequent basis.  There also is no indication the tinnitus 
has caused marked interference with his employment, meaning 
above and beyond that contemplated by his current rating.  He 
is a World War II era veteran, and he worked for many years 
as an electrician.  Although it has been shown that tinnitus 
disrupts his daily life, there is no medical evidence 
indicating that it markedly interferes with his employment.  
Thus, the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extra-schedular rating.  The disability 
is appropriately rated under the schedular criteria.

For these reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent for the tinnitus, so the benefit-of-the-doubt rule 
does not apply and the appeal must be denied.  38 C.F.R. § 
4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).


ORDER

The claim for a compensable rating for the bilateral hearing 
loss is denied.

The claim for an initial rating higher than 10 percent for 
tinnitus is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

